DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9 February 2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Examiner to search and examine all of the claims presented.  This is not found persuasive because the inventions would require different fields of search. For example Group I would require search of polymeric materials in a fibrous layer, Group II would require search of extruded balloon layers and Group III would require search of different fiber types. The restriction requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Group I, species (a)(ii) in the reply filed on 9 February 2021 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  This is found persuasive. The species election requirement for Group I is removed and claims 1-10 are being examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear if the limitation is to a wet aqueous polyurethane dispersion on the balloon catheter or if the limitation is to a polyurethane that is applied in an aqueous dispersion and dried.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (US 2007/0250101 A1).
Regarding claim 1, Horn et al. discloses a balloon catheter (“Medical devices comprising catheter shafts and catheter balloons” [0001], “balloon angioplasty catheters” [0025]) comprising a catheter shaft [0001]; and a balloon (200 Fig 4) disposed on the catheter shaft (“mounted on a catheter” [0025]), the balloon comprising a wall member (142 Fig 4), the wall member comprising an extruded material layer (122 Fig 4); a fibrous layer (126+128 Fig 4) disposed to the outside of the extruded material layer; and a polyurethane composition contacting the fibrous layer (128 Fig 4, [0062] ”polyurethanes”).
Regarding claim 2, Horn et al. discloses the balloon catheter of claim 1. Horn further discloses the polyurethane composition (128 Fig 4) binding the fibrous layer to the extruded material layer (“bind the filaments of the fibrous material to the underlayer balloon.” [0064]).
Regarding claim 5, Horn et al. discloses the balloon catheter of claim 1. Horn et al. further discloses the fibrous layer comprising braided (“braids are particularly desirable web-forms“ [0048]) yarn (“the yarn that makes up the fiber web” [0078]).  
Regarding claim 6, Horn et al. discloses the balloon catheter of claim 5. Horn et al. further discloses the polyurethane composition (128 Fig 4) surrounding the yarn (126 Fig 4) within the fibrous layer (See Fig 4).  
Regarding claim 7, Horn et al. discloses the balloon catheter of claim 1. Since the limitation as part of the alternative grouping of the polyurethane composition contacting the fibrous layer was relied upon for the rejection of claim 1, this claim is also rejected.
Regarding claim 8, Horn et al. discloses the balloon catheter of claim 1. Since the limitation as part of the alternative grouping of the polyurethane composition contacting the fibrous layer was relied upon for the rejection of claim 1, this claim is also rejected. 
Regarding claim 9, Horn et al. discloses the balloon catheter of claim 5. Horn et al. further discloses the braided yarn fibers comprising a polyethylene material (“Spectra®” [0069] Spectra® is a fiber consisting of polyethylene).
Regarding claim 10, Horn et al. discloses the balloon catheter of claim 1. Horn et al further discloses the wall member (142 Fig 4) further comprising a second extruded material layer (140 Fig 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 2007/0250101 A1) in view of Zhong (US 6,723,121 B1).
Regarding claim 3, Horn et al. discloses the balloon catheter of claim 1. Horn further discloses the polyurethane composition comprising a polyurethane dispersion (“The matrix material may be applied from solvent or dispersion” [0061]).  However, Horn et al. is silent to the polyurethane composition comprising and aqueous polyurethane dispersion.
Zhong teaches a polyurethane composition comprising an aqueous polyurethane dispersion (“aqueous dispersions or emulsions of polycarbonate -polyurethane coatings” col 3 lines 17-19). It would have been obvious to one of ordinary skill at the time of effective filing for the polyurethane dispersion of Horn et al. to comprise an aqueous polyurethane dispersion as taught by Zhong to provide (col 3 lines 17-26).
Regarding claim 4, Horn et al. discloses the balloon catheter of claim 1. However, Horn et al. is silent to the polyurethane comprising a cross-linkable polyurethane.
Zhong teaches a polyurethane comprising a cross-linkable polyurethane (col 5 line 64 - col 6 line 2). It would have been obvious to one of ordinary skill at the time of effective filing for the polyurethane of Horn et al. to have the limitations as taught by Zhong to provide a coating that imparts “long-term biostability” and “serve as superior primer layers for attachment of optional bio-active agents” additionally it is less hazardous than coatings that require organic solvents (col 3 lines 17-26).
Conclusion
The material composition of Spectra® is described on the brand’s website, a PDF of which is included in this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783